Per Curiam.
Suit to foreclose a mortgage against husband and wife. Judgment of foreclosure and sale. It is further ordered, that if the mortgaged premises fail to sell for sufficient to pay the debt, execution issue for the deficiency against “ the defendants.” It should have been against the defendant, Lewis L. Gebhart, and the Court is instructed to thus correct the judgment below, as it doubtless would have done, before this appeal, if it had been asked to. Attorneys should attend to the reading of the minutes of the proceedings in the Courts, so as to see that their orders and judgments are correctly entered. The judgment is affirmed, with two per cent, damages and costs, subject to the correction above ordered.